The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2 and 21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0048202 to Frauenrath et al. (“Frauenrath”).
	With regard to Claims 1 and 21, Frauenrath teaches a method of preparing coatings wherein a metal substrate with a metal oxide surface is coated with a self-assembling polymer film that is covalently bonded to the metal oxide surface via spreading a multi-phase aqueous-solvent preparation of monomers on the substrate surface (see Abstract; FIG. 1; ¶¶ [0024]-[0027], [0168], [0175]-[0176], [0180]-[0181]; [0237]).  The coating is heated to facilitate cross-linking of oligoyne moieties, thus rendering a polymeric film, with said heating at temperatures within the claimed range and in excess of the boiling point of listed solvents (see ¶¶ [0027], [0168], [0202], [0204]).
To the extent that heating the coating as taught by Frauenrath does not imply heating the underlying substrate with the metal oxide layer thereon, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have heated the entirety of the substrate, metal oxide, and coating in order to completely react the coating and obtain the desired self-assembled polymer layer.
Frauenrath does not expressly teach the claimed duration of heating; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed duration throughout the course of routine experimentation and optimization under such considerations as substrate mass/thickness and thermal conductivity, and ambient conditions, in order to achieve the temperatures taught by Frauenrath.
	With regard to Claim 2, Frauenrath teaches phosphonic acid and carboxylic acid functional head moieties, and further indicates that the head and tail moieties may be the same (see ¶¶ [0136], [0176], [0180]-[0181]).
2.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frauenrath.
	With regard to Claims 3-5, Frauenrath teaches phosphonic acid and carboxylic acid functionalities as discussed, and that moieties of the monomer coatings are not particularly limited and can include such moieties and polymerizable groups as vinylphosphonates and styrenes in order that desired chemical functionality may be introduced to the coatings (see ¶¶ [0154]-[0156]); however the reference does not expressly teach the claimed polymer species and functionalities.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed copolymer configuration and/or functionalities in the polymer coatings of Frauenrath in order to obtain a desired chemical functionality as suggested by the reference.
3.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frauenrath as applied to Claim 1, and further in view of US 2011/0287369 to Shibayama et al. (“Shibayama”).
	With regard to Claims 8-9, Frauenrath does not expressly teach employing the coating film as claimed.  Shibayama is directed to resist underlayer films for use in lithography processes, and teaches employing silanes with carboxylic acid and/or phosphonic acid functionality in resist underlayers as masking materials (see Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed  to have employed the films produced by Frauenrath as masking materials in a lithography operation as taught by Shibayama with a reasonable expectation of success.
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frauenrath as applied to Claim 1, and further in view of Campbell et al.; Dynamics of Oxidation of Aluminum Nanoclusters using Variable Charge Molecular-Dynamics Simulations on Parallel Computers; Physical Review Letters; Vol. 82, Number 24; 14 June 1999; (“Campbell et al.”).
	With regard to Claim 21, the teachings of Frauenrath as set forth regarding Claim 1 are reiterated.  Frauenrath teaches usage of metal oxide substrate materials; however the reference does not expressly teach the claimed thickness thereof.  Among metal oxides, Frauenrath indicates usage of aluminum oxide (see ¶ [0176]).  Campbell teaches that a stable 4 nm thick aluminum oxide passivation layer forms on aluminum surfaces (see Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed an aluminum oxide layer having a thickness within the claimed range in the method of Frauenrath since such thicknesses routinely manifest as indicated by Campbell.
Response to Arguments
	Applicant’s arguments filed 08 August 2022 have been fully considered but are not found persuasive.  Applicant argues that Frauenrath does not teach the claimed heating duration (see Response at Pg. 7).  While it is conceded that Frauenrath does not expressly disclose heating for a duration within the claimed range, it is nonetheless considered to have been within the ambit of one of ordinary skill in the art at the time the invention was filed to conduct heating as claimed in order to reach the substrate temperatures instructed by Frauenrath subject to such constraints as thermal mass and conductivity of the substrate and ambient conditions.
	Claim 7 has been rejected further in view of Campbell as discussed herein.  Claim 8 appears to have been amended only in form and not substance and therefore remains subject to the rejection previously set forth.
Additionally, the metal oxide substrates of Frauenrath are reasonably understood to be the prevailing surface available for coating, thus the reference reads upon new Claim 21.
	Accordingly, the grounds of rejection previously set forth have been updated in response to the claims as amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715